DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s preliminary amendment filed on 15 November 2019 is acknowledged and entered.  Following the amendment, the original claims 1-60 are canceled, and the new claims 61-80 are added.   
Currently, claims 61-80 are pending.   

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

Restrictions are required under 35 U.S.C. 121 and 372.
1.	This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 61-65 and 68, drawn to a composition comprising AML cells engineered to express a mbIL protein comprising a polypeptide sequence of SEQ ID NO:1 or a % variant thereof.

Group II, claim(s) 68, drawn to a composition comprising AML cells engineered to express a mbIL protein comprising a polypeptide sequence of SEQ ID NO:3 or a % variant thereof.

Group III, claim(s) 66, 69-72 and 75-80, drawn to a method for expanding NK cells ex vivo using a composition comprising AML (feeder) cells engineered to express a mbIL protein; wherein the NK cells are genetically modified to express one or more proteins capable of inhibiting TGFP signaling.

Group IV, claim(s) 69, 73, 74 and 77-80, drawn to a method for expanding NK cells ex vivo using OCI-AML3 feeder cells and one or more of IL-2, IL-15, ALT-803, hetIL-15, IL-12, IL-18 or IL-21; wherein the NK cells are genetically modified to express one or more proteins capable of providing cytokine support.

Group V, claim(s) 67, drawn to a method of treating a recipient subject with the NK cells expanded ex vivo in the presence of the composition.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Pursuant to 37 C.F.R., the main invention in the instant application comprises the invention first mentioned in the claims, that is a composition comprising AML cells engineered to express a mbIL protein comprising a polypeptide sequence of SEQ ID NO:1 or a % variant thereof.  Group I and II lack unity of invention because they do not share the same or corresponding technical feature, as they are drawn to distinct products, as the product of group II does not require the technical feature of the mbIL protein of SEQ ID NO:1 of group I. Therefore, they do not share a special technical feature within the meaning of PCT Rule 13.2 and thus do not relate to a single invention concept within the meaning of PCT Rule 13.1.  Additionally, group I and groups III-V lack unity of invention because even though the inventions of these groups can require the technical feature of AML cells engineered to express a mbIL protein comprising a polypeptide sequence of SEQ ID NO:1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Huang et al. (CN108300697A, 7/20/2018; with an effective filing date of 1/13/2017); and Lim et al. (Cancer Res. 2013 Apr 15;73(8):2598-607).  Huang teaches a human membrane-immobilized IL-21 protein that is stably expressed by a genetically engineered cell K562-APC3-mbIL21 that is used for natural killer cell expansion, wherein Huang’s mbIL21 of SEQ ID NO: 7 is 90.4% identical to the present SEQ ID NO: 1 (see attached sequence search result (alignment) below); and K562 cells are CML (chronic myelogenous leukemia) cells.  Further, Lim teaches ex vivo expansion of NK cells from human PBMC, wherein PBMCs were cultured with irradiated KL-1, U937, K562, or CEM feeder cell lines in the presence of IL-2, and exposure of PBMCs to irradiated NK target lines, U937, KL-1, and K562 showed enrichment of the CD56+CD3- NK cell population to comprise 40% to 90% of the total cells within 2 weeks (page 2600, 2nd column, last paragraph, line 12 to page 2601, 1st column, line 2, for example).  U937 cells are AML cells.  Therefore, it would have been obvious to make a genetically engineered APC cell expressing Huang’s mbIL21 using U937 cell (or K562 cell (Huang)) as both U937 and K562 cell can be used as feeder cell for ex vivo expansion of NK cells, following the teachings of Huang and Lim.  As such, the Huang and Lim references render the present claim 1, among the other, not novel. Thus, the technical feature of the mbIL21 is not special, and the groups are not so linked under PCT Rule 13.1.  

2.	Furthermore, if group III or IV set forth above is elected, further restriction is required under 35 U.S.C. 121 and 372:             
A. 	If group III set forth above is elected, further restriction is required:
Elect one specific mbIL from those recited in claims 66, 71 and 72: 1) SEQ ID NO:1 or IL-21; 2) SEQ ID NO:3 or IL-15; 3) IL-2; 4) IL-7; 5) IL-12; 6) IL-18; and 7) Flt3-L.
B. 	if group IV set forth above is elected, further restriction is required:
Elect one specific cytokine support from those recited in claim 74: 1) mbIL-15; 2) soluble IL-15; 3) soluble-IL21; 4) mbIL-21; 5) mbIL-2; and 6) soluble IL2.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

The molecules listed within A or B. above are directed to different and unrelated chemical and structural entities.  As such, they do not share the same technical feature within the meaning of PCT Rule 13.2, and thus, do not relate to a single invention concept within the meaning of PCT Rule 13.1. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of the invention from Groups I-V, and an election of the invention from Groups A and B (as applicable) to be examined even though the requirement be traversed (37 CFR 1.143), and (ii) identification of the claims encompassing the elected invention.  Applicant is advised that neither I-V nor A and B is species election requirement; rather, each of I-V and A and B is a restriction requirement.

Species Election
A.	If group I is elected, further elections of species are required:
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
A1: OCI-AML3 cells; and 
A2: HL-60 cells.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claim 61.

B.	If applicants elect group IV set forth above, a further election of species is required:
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
B1: IL-2; 
B2: IL-15, ALT-803, or hetIL-15; 
B3: IL-12; 
B4: IL-18; and 
B5: IL-21.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: claim 69.

The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

The products listed within each of A. and B. above are directed to different and unrelated chemical and/or structural entities.  As such, they do not share the same technical feature within the meaning of PCT Rule 13.2, and thus, do not relate to a single invention concept within the meaning of PCT Rule 13.1. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species from A. or B. set forth above (as applicable) to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.



Advisory Information	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG JIANG whose telephone number is (571)272-0872.  The examiner can normally be reached on M-F 9:30-8:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONG JIANG/Primary Examiner, Art Unit 1646 
7/18/22                                                                                                                                                                                                      




Sequence Alignment
RESULT 5
BFM41960
ID   BFM41960 standard; protein; 403 AA.
XX
AC   BFM41960;
XX
DT   20-SEP-2018  (first entry)
XX
DE   Human mbIL21 protein, SEQ ID 7.
XX
KW   Interleukin 21 ligand; genetically engineered cell;
KW   natural killer cell expansion.
XX
OS   Homo sapiens.
XX
CC PN   CN108300697-A.
XX
CC PD   20-JUL-2018.
XX
CC PF   13-JAN-2017; 2017CN-10025596.
XX
PR   13-JAN-2017; 2017CN-10025596.
XX
CC PA   (SHAN-) SHANGHAI HRAIN DASHENG BIOTECHNOLOGY CO.
XX
CC PI   Huang F,  He F,  Zhao X,  Jin T,  Wang H,  Shi Z;
XX
DR   WPI; 2018-585778/59.
DR   N-PSDB; BFM41961.
DR   REFSEQ; NP_000749.2.
XX
CC PT   Genetic engineering cell useful for natural killer cell expansion, 
CC PT   comprises K562-APC3-mbIL21, cell membrane surface expression CD64, CD86 
CC PT   and 41BBL.
XX
CC PS   Claim 2; SEQ ID NO 7; 20pp; Chinese.
XX
CC   The present invention relates to a novel genetically engineered cell K562
CC   -APC3-mbIL21 which is used for natural killer cell expansion. The 
CC   genetically engineered cell comprises a cell membrane surface that stably
CC   expresses CD64, CD86, 41BBL and a membrane-immobilized IL-21. The 
CC   invention further relates to: (1) a method for constructing the amino 
CC   acid sequence encoded by K562-APC3-mbIL21; (2) a method for preparing the
CC   genetically engineered cell; (3) a method for natural killer cell 
CC   expansion using the gene engineering cell; and (4) a method for 
CC   efficiently amplifying the natural killer cells in the field of cell 
CC   therapy. The cell is used for natural killer cell expansion. The cell 
CC   improves the in vitro amplification of natural killer cells at the same 
CC   time and makes natural killer cell holding state of high purity. The 
CC   present sequence is a human membrane-immobilized IL-21 protein that is 
CC   stably expressed by a genetically engineered cell K562-APC3-mbIL21 that 
CC   is used for natural killer cell expansion.
XX
SQ   Sequence 403 AA;

  Query Match             90.4%;  Score 1895.5;  DB 26;  Length 403;
  Best Local Similarity   90.8%;  
  Matches  367;  Conservative    4;  Mismatches   16;  Indels   17;  Gaps    5;

Qy          3 LLVTSLLLCELPHPAFLLIPQDRHMIRMRQLIDIVDQLKNYVNDLV-PEFLPAPEDVETN 61
              ||:   : | :         ||||||||||||||||||||||||   |||||||||||||
Db          6 LLLLGTVACSISQ------GQDRHMIRMRQLIDIVDQLKNYVNDFXWPEFLPAPEDVETN 59

Qy         62 CEWSAFSCFQKAQLKSANTGNNERIINVSIKKLKRKPPSTNAGRRQKHRLTCPSCDSYEK 121
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         60 CEWSAFSCFQKAQLKSANTGNNERIINVSIKKLKRKPPSTNAGRRQKHRLTCPSCDSYEK 119

Qy        122 KPPKEFLERFKSLLQKV--STLSF-------IESKYGPPCPPCPAPEFLGGPSVFLFPPK 172
              ||||||||||||||||:    ||         ||||||||||||||||||||||||||||
Db        120 KPPKEFLERFKSLLQKMIHQHLSSRTHGSEDSESKYGPPCPPCPAPEFLGGPSVFLFPPK 179

Qy        173 PKDTLMISRTPEVTCVVVDVSQEDPEVQFNWYVDGVEVHNAKTKPREEQFNSTYRVVSVL 232
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        180 PKDTLMISRTPEVTCVVVDVSQEDPEVQFNWYVDGVEVHNAKTKPREEQFNSTYRVVSVL 239

Qy        233 TVLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAKGQPREPQVYTLPPSQEEMTKNQVSLT 292
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        240 TVLHQDWLNGKEYKCKVSNKGLPSSIEKTISKAKGQPREPQVYTLPPSQEEMTKNQVSLT 299

Qy        293 CLV-KGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSRLTVDKSRWQEGNVFSC 351
              |   ||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        300 CFXWKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSRLTVDKSRWQEGNVFSC 359

Qy        352 SVMHEALHNHYTQKSLSLSLGKMALIVLGGVAGLLLFIGLGIFF 395
              ||||||||||||||||||||||||||||||||||||||||||||
Db        360 SVMHEALHNHYTQKSLSLSLGKMALIVLGGVAGLLLFIGLGIFF 403